Citation Nr: 1436759	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  99-21 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a right ankle disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals of an excised calcified hematoma, right public rami, with history of myo-atrophy of the right hip.

3.  Entitlement to an initial evaluation in excess of 40 percent for prostatitis with urethritis and benign prostatic hyperplasia with nocturia.  

4.  Entitlement to an initial evaluation in excess of 30 percent for residuals of right upper extremity cold exposure with Raynaud's syndrome.

5.  Entitlement to an initial evaluation in excess of 30 percent for residuals of left upper extremity cold exposure with Raynaud's syndrome.



WITNESS AT HEARING ON APPEAL

The Veteran


INTRODUCTION

The Veteran had active duty service from July 1973 to December 1976 and January 1981 to October 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above issues.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2012; a transcript of that hearing is associated with the claims file.

These issues were last denied in a February 2013 Board decision; however, after several motions, the Board vacated its February 2013 decision with respect to the above issues in July 2014.  The Board will now readjudicate those claims.  

Incidentally, the Board notes that several other claims were remanded in the February 2013 Board decision for further development; the vacatur did not affect those remanded claims, as those claims are not considered final decisions as to those remanded issues.  Those claims are currently before the AOJ and under their jurisdiction, and the Board will not address those issues further until such are certified back to the Board for further appellate review following completion of the remand instructions.  



FINDINGS OF FACT

1.  In his May 2010 hearing, which has been reduced to writing, the Veteran stated that he wished to withdraw the issue of entitlement to an increased initial evaluation for his right ankle disability.

2.  The Veteran's service-connected residuals of an excised calcified hematoma, right pubic rami, with history of myo-atrophy of the right hip, are manifested by pain and difficulty standing and walking for prolonged periods.

3.  The Veteran's service-connected prostatitis with urethritis and benign hyperplasia with nocturia is manifested by awakening to void five or more times per night.  Additional residuals, including occasional involuntary bowel movements, do not require the use of an appliance or the wearing of absorbent materials, which must be changed more than four times per day.

4.  By resolving all doubt in his favor, the evidence of record more closely approximates that Veteran's bilateral upper extremity cold injuries residuals with Raynaud's syndrome are shown to have characteristic attacks of Raynaud's syndrome occurring at least daily; however, there is no evidence of two or more digital ulcers/ulcering or autoamputation of one or more digits bilaterally throughout the appeal period.

5.  The schedular evaluations for the Veteran's excised calcified hematoma, right pubic rami, with history of myo-atrophy of the right hip; prostatitis with urethritis and benign hyperplasia with nocturia; and, bilateral upper extremity cold injuries residuals with Raynaud's syndrome are adequate.

6.  Regardless, the evidence of record does not show a marked interference with employment or frequent periods of hospitalization due to any of the Veteran's service-connected disabilities that are the subject of this appeal, so as to render impractical the application of the regular schedular standards.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to an increased initial evaluation for his right ankle disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The schedular criteria for an initial disability rating in excess of 10 percent for the residuals of an excised calcified hematoma, right pubic rami, with history of myo-atrophy of the right hip, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.55, 4.56, 4.59, 4.73, Diagnostic Code 5015-5315 (2013).

3.  The schedular criteria for an initial disability rating in excess of 40 percent for prostatitis with urethritis and benign hyperplasia with nocturia have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7527 (2013).

4.  The criteria establishing a 40 percent evaluation, but no higher, for residuals of right upper extremity cold exposure with Raynaud's syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7117 (2013).

5.  The criteria establishing a 40 percent evaluation, but no higher, for residuals of left upper extremity cold exposure with Raynaud's syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7117 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Withdrawal of the Claim for Increased Evaluation of Right Ankle Disability

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).

In his May 2010 hearing, which has been reduced to writing, the Veteran indicated that he wished to withdraw appeal of the issue of entitlement to increased initial evaluation of his right ankle disability.  Therefore, the Board finds that there remain no allegations of errors of law or fact for appellate consideration with regards to that issue on appeal.  Accordingly, the Board does not have jurisdiction to review that issue, and it is dismissed.

Increased Initial Evaluation Claims

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased initial evaluation claims on appeal and herein decided arise from appeals of the initial evaluations assigned following the awards of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a May 2012 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's February 2013 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the undersigned that conducted the May 2012 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place; the Veteran specifically waived his right to another hearing, the proposed settlement remedy to the alleged due process violation.  This decision satisfies the Veteran's explicit request.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis of Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than those used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Residuals of an Excised Calcified Hematoma, Right Pubic Rami, with History of Myo-athrophy of the Right Hip Claim

The Veteran contends that he currently suffers from the residuals of an excised calcified hematoma, right pubic rami, with history of myo-atrophy of the right hip, that are not adequately compensated by his currently assigned 10 percent disability rating.

The Veteran's residuals of an excised calcified hematoma, right pubic rami, with history of myo-atrophy of the right hip, are currently rated under 38 C.F.R. § 4.71a and 4.73, Diagnostic Code 5015-5315 [Bones, new growths of, benign] and [Group XV Function of pelvic girdle and thigh].  As noted, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  The medical evidence of record indicates that the Veteran injured his groin area in a parachuting incident when his belt harness was jerked violently into his crotch.  He developed a calcified hematoma, which was surgically removed in June 1994.  The Veteran experienced impairment in function of the right hip as a result of this surgery.  Diagnostic Code 5315 is appropriate for the right thigh, as only the mesial thigh muscles appear to be involved on the right side.

The Board has considered whether another rating code is more appropriate, but the assigned diagnostic codes address the disabilities in question.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate and the Veteran has not requested that another diagnostic code be used.

Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 5015-5315.

Diagnostic Code 5315 deals with Muscle Group XV function and provides the following levels of disability: 30 percent for severe disability; 20 percent for moderately severe disability; and 10 percent for moderate disability.  See 38 C.F.R. § 4.73, Diagnostic Code 5315 (2013).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. § 4.45 (2013).

The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  See 38 C.F.R. § 4.56(c) (2013).

A moderately severe muscle injury is the result of a through and through or deep penetrating wound by a small high velocity missile or a large low velocity, with debridement, prolonged infection or sloughing of soft parts and intermuscular scarring.  The objective findings include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance or normal firm resistance of the muscles compared to the sound side; tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  See 38 C.F.R. § 4.56(d)(3) (2013).

A severe muscle disability results from a through and through or deep penetrating wound due to high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  The objective findings would include ragged, depressed and adherent scars indicating wide damage to muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles that swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) adhesion of the scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  See 38 C.F.R. § 4.56(d)(4) (2013).

The Veteran is currently service-connected for the residuals of an excised calcified hematoma, right pubic rami, with history of myo-atrophy of the right hip, rated 10 percent disabling.  As noted, under the VA rating schedule, a 10 percent rating is assigned under Diagnostic Code 5315 when the disability is moderate in nature; a higher disability rating is assigned when the disability is moderately severe.

The Board observes in passing that the words "moderate" and "moderately severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  See 38 C.F.R. § 4.6 (2013).  Although the word "moderate" is not defined in VA regulations, "moderate" is generally defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary, Third College Edition (1988), 871.

In July 1998, the Veteran underwent a neurological evaluation, in part, for his complaints of right pelvic pain secondary to injury in 1993.  At that time, the Veteran reported making a parachute jump in the military when he stretched and tore his right abductor muscle causing significant bruising in the genital region as well as right leg.  This resulted in a significant hematoma that eventually calcified.  The Veteran underwent surgery for removal of the bone growth in the region of the right pubis.  Since the injury, the Veteran noticed a gradual increase in pain in this area that was worse with stretching.  There was also a numbing sensation and pain in the suprapubic and pelvis region with intercourse.  Neurological examination noted mental status and cranial nerves to be intact.  Motor examination showed strength to be normal in the lower extremities with individual muscle testing.  Reflexes were 1 - 2+ symmetrical throughout.  See Private Treatment Record, J.T.M., M.D., July 23, 1998.

In August 1998, magnetic resonance imaging of the Veteran's pelvis revealed the hips and sacroiliac joints to be normal.  The iliopsoas muscles and the obturator and gluteus muscles were symmetric.  No soft tissue masses were detected and no joint effusions were seen.  There was no evidence of fracture or dislocations.  The impression was no evidence of soft tissue, hip or sacroiliac abnormality and no pelvic mass was seen.  See Private Treatment Record, August 3, 1998.  Later in August 1998, the Veteran participated in an electromyographic examination of the lower extremities.  The impression was a normal study of both legs.  See Private Treatment Record, J.T.M., M.D., August 25, 1998.

On the February 1999 VA joints examination, the Veteran reported his in-service injury and subsequent hematoma removal.  Since that time, he stated that he had some weakness with adduction but had no palpable recurrence.  Physical examination indicated the Veteran had a well-healed scar over the pubic symphysis on the right.  There were no palpable masses in this region.  Range of motion of the hips included flexion from zero to 115 degrees bilaterally without pain or crepitation.  The Veteran also had normal physiologic symmetric internal and external rotation, adduction, and abduction.  He had sensation to light tough in all dermatomes in both of his lower extremities.  He had muscle strength of 5/5 of the extensor hallucis longus, tibialis anterior, gastrocsoleus, hamstrings, and hip flexors bilaterally.  He also had good muscular symmetry.  X-rays of the pelvis post-operatively from 1995 showed no recurrence of the adductor mass.  The VA examiner concluded that the Veteran had some residual adductor weakness but otherwise was doing fairly well.  There was no evidence of recurrence of the hematoma.  See VA Joints Examination Report, February 20, 1999.

In October 1999, the Veteran testified before a DRO, sitting at the St. Petersburg, Florida, RO.  At that time, the Veteran stated that following his in-service parachute injury, he experienced pain along the abductor channel, running from the right knee to just above the pubis bone.  Sitting for long periods of time also caused a large knot to form near the Veteran's groin.  The pain associated with this injury caused the Veteran to develop an altered gait.  See DRO Hearing Transcript, October 10, 1999.

In April 2002, in association with the Veteran's VA joints examination, the Veteran underwent X-rays of his hips.  The VA examiner noted that there appeared to be some mild degenerative changes with increased scoliosis over the superior portion of the acetabulum.  See VA Joints Examination Report, April, 2, 2004.

A private orthopedic progress note, dated in August 2007, noted the Veteran's right lower extremity revealed no malalignment and no palpatory tenderness.  There was full active and passive range of motion.  There was no evidence of atrophy and no fasciculation.  Doppler testing of the lower extremities, dated on March 15, 2006, demonstrated normal resting and exercise.  See Private Treatment Record, S.S.H., M.D., August 21, 2007.

The Veteran participated in a VA muscles examination in July 2010.  At that time, the Veteran stated that he had a smaller right thigh muscle than the left, but he had no loss of strength in his right leg.  He endorsed pain in his right hip and low back, which limited his ambulation, but not the muscle of the right leg.  The VA examiner noted the muscle involved was the right abductor muscle.  The Veteran's symptoms at the time of the examination did not include pain, decreased coordination, increased fatigability, weakness, or uncertainty of movement.  There were no flare-ups of muscle injury residuals.  There was no intermuscular scarring and the muscle function was normal in terms of comfort, endurance and strength sufficient to perform activities of daily living.  There were no residuals of nerve damage, tendon damage, or bone damage.  There was no muscle herniation or loss of deep fascia or muscle substance.  Joint motion was not limited by muscle disease or injury.  The VA examiner noted that the right thigh muscle was approximately the same size as the left.  The VA examiner diagnosed the Veteran with status post excision of calcified hematoma of right pubic rami - resolved.  Myo-atrophy of the right leg was also noted as a residual.  See VA Muscles Examination Report, July 6, 2010.

The Veteran also participated in a VA joints examination in July 2010.  Examination of the right hip revealed no deformity and there was no evidence of giving way or instability.  The Veteran endorsed pain, stiffness and weakness but denied incoordination, decreased speed of joint motion, dislocation, subluxation, locking, effusion, inflammation, and flare-ups of joint disease.  The Veteran was able to stand for 15 to 30 minutes and walk one to three miles.  The Veteran's gait was normal and there was no evidence of abnormal weight bearing.  There was no tenderness in the trochanteric or gluteus bursae, dorsalis pedis and post.  Tibialis pulses were intact bilaterally.  See VA Joints Examination Report, July 6, 2010.

Range of motion testing of the right hip revealed the following: flexion from zero to 115 degrees (with pain at 115 degrees); extension from zero to 30 degrees (no pain on active or passive range of motion); adduction from zero to 25 degrees (with pain at 25 degrees); abduction from zero to 45 degrees (no pain on active or passive range of motion); external rotation from zero to 60 degrees (with pain at 60 degrees); and internal rotation from zero to 40 degrees (with pain at 40 degrees).  Other than documented above, there was no objective evidence of pain on range of motion, passive range of motion was unchanged from active range of motion and on repetitive testing, range of motion values were unchanged from baseline values reported and there was no evidence of pain, fatigue, weakness or incoordination.  The VA examiner diagnosed the Veteran with right hip strain.  Id.

As set forth in the law and regulations section above, a moderately severe injury includes objective findings of loss of deep fascia, muscle substance or normal firm resistance of the muscles or diminished strength and endurance.  The Board notes the Veteran's testimony that excessive exercise causes him right hip pain and restricts his ability to engage in the level of exercise and other activities of daily living that he previously enjoyed.  However, as demonstrated above, examinations of the right hip have demonstrated full muscle strength and no loss of sensation associated with the muscle of the right leg.  There was no finding of muscle loss or atrophy.  Despite the Veteran's claims that his right leg was smaller than his left leg, the VA examiner in July 2010 found this was not the case.  

A moderately severe muscle injury also includes findings of debridement, prolonged infection, or sloughing of soft parts and intermuscular scarring.  The Veteran's medical records beginning in service and continuing to the present time fail to note any debridement or infection associated with his in-service excision.  These records are also negative for sloughing of soft parts and intermuscular scarring.  The July 2010 VA examination report specifically noted that there was no intermuscular scarring and the muscle function was normal in terms of comfort, endurance and strength sufficient to perform activities of daily living.  There were no residuals of nerve damage, tendon damage, or bone damage.  There was no muscle herniation or loss of deep fascia or muscle substance.  

Because the veteran has full muscle strength, has no muscle wasting or atrophy, and has not required regular treatment for his excision residuals, a moderately severe muscle injury has not been demonstrated.  A disability rating in excess of the currently assigned 10 percent for the right hip, status post excision, is therefore not warranted under the VA rating schedule.

The Board must also address the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2012).  See DeLuca, supra.  In this case, although there is evidence that the Veteran experiences pain associated with his service-connected right hip disability (particularly with prolonged standing or walking), there is no objective evidence of significant limited movement or other functional loss associated therewith.  As noted above, the Veteran's symptoms at the time of the July 2010 VA examination did not include pain, decreased coordination, increased fatigability, weakness, or uncertainty of movement.  There were no flare-ups of muscle injury residuals.  The Veteran did endorsed pain, stiffness and weakness but denied incoordination, decreased speed of joint motion, dislocation, subluxation, locking, effusion, and inflammation.  

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, when viewed collectively with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the previously assigned rating.

The Board has carefully reviewed the Veteran's testimony and contentions and the Board understands fully the Veteran's belief that the severity of his service-connected disability warrants a higher rating.  However, the Board must rely upon competent medical evidence to determine the diagnosis or clinical features of a disease or disorder.  The Board may not draw its own medical conclusions in reaching a decision.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  While the Veteran, as a lay person, is competent to provide evidence regarding injury and symptomatology, he is not competent to provide evidence regarding diagnosis or the clinical severity of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a medical professional can provide evidence of diagnosis or clinical severity of a disease or disorder, and in this case the preponderance of the competent medical evidence is against the claim.

For these reasons, the Board believes that the Veteran is adequately compensated for such minimal or mild symptomatology with the currently assigned 10 percent disability rating for the residuals of his right hip excision.  No additional compensation for functional loss under 38 C.F.R. §§ 4.40 and 4.45 is warranted based on the objective medical evidence of record.  The Board has considered the applicability of the benefit of the doubt doctrine.  A preponderance of the evidence is against assignment of a higher disability rating than is currently assigned.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Prostatitis with Urethritis and Benign Prostatic Hyperplasia with Nocturia Claim

The Veteran contends that he currently suffers from prostatitis with urethritis and benign prostatic hyperplasia with nocturia that is not adequately compensated by his currently assigned 40 percent disability rating.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts, supra.  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio, supra.  In this case, the Board has considered whether another rating code is "more appropriate" than those used by the RO.  See Tedeschi, supra.

The Veteran's prostatitis with urethritis and benign prostatic hyperplasia with nocturia is currently rated under 38 C.F.R. § 4.115b, Diagnostic Code 7527 (2013).  [Prostate gland injuries, infections, hypertrophy, postoperative residuals].  The Board has considered whether another rating code is more appropriate, but the assigned diagnostic code specifically addresses the disabilities in question.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate and the Veteran has not requested that another diagnostic code be used.

Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 7527.

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  The following section provides descriptions of various levels of disability in each of these symptom areas.  Where diagnostic codes refer the decision maker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Since the areas of dysfunction described below do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  See 38 C.F.R. § 4.115a (2013).

Prostate gland injuries, infections, hypertrophy, postoperative residuals: rate as voiding dysfunction or urinary tract infection, whichever is predominant.  See 38 C.F.R. § 4.115b, Diagnostic Code 7527 (2013).

Voiding dysfunction: Rate particular condition as urine leakage, frequency, or obstructed voiding.  Continual Urine Leakage, Post Surgical Urinary Diversion, Urinary Incontinence, or Stress Incontinence: Requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day shall be rated 60 percent.  Requiring the wearing of absorbent materials which must be changed 2 to 4 times per day shall be rated 40 percent.  Urinary frequency: Daytime voiding interval less than one hour, or; awakening to void five or more times per night shall be rated 40 percent.  Id.

The Veteran's service-connected prostatitis with urethritis and benign prostatic hyperplasia with nocturia is currently rated 40 percent disabling for the entire appeal period.  

As has been noted in the law and regulations section above, prostatitis is rated according to the predominant symptom.  In this case, it appears to be undisputed that the predominant symptom is urinary frequency.  The Veteran was assigned a 40 percent disability rating based on daytime voiding interval less than one hour, or; awakening to void five or more times per night.

In support of this finding, the Board notes that in August 1998, the Veteran was referred to R.W.R., M.D. due to his complicated medical history.  The Veteran reported that many of his problems began following his in-service avulsion fracture in the right ischial tuberosity area, which required surgery to remove a large mass.  The incision was just at the junction of the inner thigh and the perineum.  The Veteran complained of having very frequent voiding.  He also endorsed nocturia five times per night.  He stated that he often felt an intense urge to urinate but was unable to produce any significant amount of urine upon using the restroom.  He had no dysuria or hematuria.  He also stated that he occasionally had a "drop or two" of urine on his underwear.  Dr. R.W.R. diagnosed the Veteran with urinary frequency and nocturia.  See Private Treatment Record, R.W.R., M.D., August 19, 1998.  

In September 1998, the Veteran underwent cystourethroscopy, marsupialization of small urethral diverticulum, and instillation of bacitracin solution into bladder and urethra.  Prior to this surgery, the Veteran was diagnosed with urinary frequency and nocturia.  Post-operatively, the Veteran was diagnosed with urethritis, prostatitis, small periurethral diverticulum, benign prostatic hyperplasia, with bladder outlet obstruction, and trigonitis.  See Private Treatment Record, Operative Report, R.W.R., M.D., September 2, 1998.

During his February 1999 VA genitourinary examination, the Veteran reported a history of urethritis and prostatitis, for which he was treated by cystoscopy.  He also endorsed a history of irritable voiding symptoms.  He was getting up approximately five times per night and having a decreased force of stream, hesitancy and intermittency.  He was treated with 1 milligram of Cardura for this and had excellent results.  His medications included Cardura, Viagra and Ditropan.  Rectal examination demonstrated a prostate without nodules or tenderness.  The VA examiner's assessment was a history of urolithiasis, benign prostatic hypertrophy and decreased libido.  These were all responding well to current treatment.  See VA Genitourinary Examination Report, February 20, 1999.

The Board notes that, in order to receive the next higher (60 percent) disability rating under 38 C.F.R. § 4.115b, it must be demonstrated that there exists urinary leakage requiring the use of an appliance or the wearing of absorbent material which must be changed more than 4 times per day.  

A private neurology note, dated in June 2006, noted the Veteran was suffering from occasional involuntary bowel movements.  This had occurred twice in the prior year, but there was chronic staining of the underwear due to incomplete evacuation.  He denied lack of sensation in the perianal region.  The examiner's impression was status post pelvic/thigh surgery, with history of calcified mass after trauma in the right thigh and pelvis.  Likely this led to nerve damage leading to chronic impotence and probably also to mild bowel incontinence.  It was also noted that such a presentation would be consistent with cauda equine syndrome (partial) or conus medullaris lesion.  See Private Treatment Record, D.A., M.D., June 20, 2006.

In November 2006, the Veteran was seen by R.W.R., M.D., stating that his quality of life was terrible due to urinary symptoms.  He stated that he voided approximately 20 minutes in the past few days.  He also endorsed nocturia five times per night.  Physical examination of the scrotum, testes, epididymides, spermatic cords, penis, urethral meatus and perineum were all within normal limits.  Examination of the anus was within normal limits.  Digital rectal examination revealed the prostate to be about 15 to 18 gm, nonnodular and nontender.  No other rectal masses were noted.  Seminal vesicles were not palpable.  The assessment was flank pain of undetermined etiology, pelvic floor myalgia, erectile dysfunction, and benign prostatic hyperplasia with bladder outlet obstruction.  See Private Treatment Record, R.W.R., M.D., November 9, 2006.

Despite the Veteran's June 2006 complaints of periodic involuntary bowel movements (twice in the prior year), there is no indication in the medical evidence, nor has the Veteran contended, that he requires the use of absorbent materials, which must be changed more than four times daily or that the Veteran requires the use of an appliance.  A 60 percent disability rating is therefore not warranted.

For these reasons, the Board believes that the Veteran is adequately compensated by the currently assigned 40 percent disability rating for prostatitis with urethritis and benign prostatic hyperplasia with nocturia.  The Board has considered the applicability of the benefit of the doubt doctrine.  A preponderance of the evidence is against assignment of a higher disability rating than is currently assigned.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 (2012); see also Gilbert, supra.

Residuals of Bilateral Extremity Cold Exposure with Raynaud's Syndrome Claims

The Veteran contends that he currently suffers from cold injury residuals of the bilateral upper extremities with Raynaud's syndrome that are not adequately compensated by his currently assigned 30 percent disability ratings.  

Specifically, in his February 2014 statement, the Veteran has indicated that he wants a 40 percent evaluation for each of his bilateral cold injuries/Raynaud's syndrome disabilities, and that such 40 percent evaluations would be considered a full award of benefits sought on appeal.  In light of the following decision, the Board finds that the appeal is fully satisfied with respect to the Veteran's bilateral cold injury/Raynaud's syndrome claims as the full award of benefits sought on appeal is awarded at this time.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts, supra.  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio, supra.  In this case, the Board has considered whether another rating code is "more appropriate" than those used by the RO.  See Tedeschi, supra.

The Veteran's cold injury residuals of the bilateral upper extremities with Raynaud's syndrome are currently rated under 38 C.F.R. § 4.104, Diagnostic Code 7117-7122 (2013) [Raynaud's syndrome - cold injury residuals].  [Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen].  The Board has considered whether another rating code is more appropriate, but the assigned diagnostic codes specifically address the disabilities in question.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate and the Veteran has not requested that another diagnostic code be used.

Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 7117-7122.

The Veteran is currently in receipt of a 30 percent disability rating, for each upper extremity, for cold injury residuals with Raynaud's syndrome.  Under Diagnostic Code 7122 [cold injury residuals], this is the maximum available disability rating, assigned for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, c-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).

Diagnostic Code 7117 [Raynaud's syndrome] allows for the assignment of: 40 percent for characteristic attacks occurring at least daily; 60 percent with two or more digital ulcers and history of characteristic attacks; and 100 percent with two or more digital ulcers plus autoamputation of one or more digits and history of characteristic attacks.  See 38 C.F.R. § 4.104, Diagnostic Codes 7117-7122 (2013).  For purposes of this section, characteristic attacks consist of sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold or by emotional upsets.  These evaluations are for the disease as a whole, regardless of the number of extremities involved or whether the nose and ears are involved.  Id. at Note.

Medical evidence of record that addresses the Veteran's cold injury residuals includes a February 1999 VA general medical examination report.  At that time, the Veteran reported that he experienced persistent numbness in a few of his fingers since his in-service cold injury, with the numbness being a sense of sensation that is duller than normal.  Additionally, he complained of easy finger fatigue, with some stiffness in his joints.  He stated that he could not go out in the cold weather at all.  He reported that his knuckles became painful, he had worsening numbness, and experienced color change from red and then lose color completely, consistent with Raynaud's syndrome.  At baseline, even when it was not cold, the Veteran stated he had some decreased sensation at the extreme fingertips.  On physical examination, the Veteran's hands had very mild erythema in the finger pads, but with normal capillary refill.  There was some decreased sensation, though he could feel in the right hand fingertips, just from the distal interphalangeal on, in all the fingers except the fourth, which had normal sensation.  The left hand had normal sensation in the first and second finger.  The fingertips of the third and fifth had a mild numbness.  The Veteran had 2+ radial pulses, normal capillary refill in all fingertips.  The VA examiner diagnosed the Veteran with frostbite of both hands with resultant peripheral neuropathy and Raynaud's phenomena.  Symptomatology included persistent mild numbness, stiffness or early orthopedic problems, with pain whenever exposed to the cold.  See VA General Medical Examination Report, February 20, 1999.

As noted, the Veteran's disability is currently evaluated as 30 percent disabling.  In order to warrant a higher evaluation, there must be evidence of characteristic attacks of Raynaud's syndrome occurring at least daily.  By resolving all doubt in favor of the Veteran, to include any and all lay evidence of record, the Board finds that the evidence more closely approximates characteristic attacks of Raynaud's syndrome occurring at least daily.  Therefore, the Board awards a 40 percent evaluation for each bilateral upper extremity throughout the appeal period.  See 38 C.F.R. § 4.7, 4.104, Diagnostic Code 7117.

An evaluation in excess of 40 percent for each bilateral extremity, however, is not warranted throughout the appeal period and therefore is denied.  Specifically, throughout the appeal period, the Board notes that there is no evidence of any digital ulcers on two or more fingers, and in fact, there is no evidence of ulcering at all with regards to either upper extremity.  Nor does it appear that there has been any autoamputation of any digits of either upper extremity at any time throughout the appeal period.  Thus, an evaluation in excess of 40 percent is denied based on the evidence of record.  See 38 C.F.R. § 4.104, Diagnostic Code 7117.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations for the Veteran's claims adjudicated above are adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities adjudicated above, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Moreover, concerning marked interference with employment, the Board notes that the Veteran is retired and not currently employed.  See Travel Board Hearing Transcript, May 16, 2012.  However, the Veteran has not contended, nor does the medical evidence demonstrate that he is unable to maintain gainful employment as a result of the service-connected disabilities presently on appeal.

The record does not indicate that the Veteran has received in-patient treatment due to his residuals of cold injury exposure, excised calcified hematoma residuals or prostatitis during the appeal period.  Additionally, the Board has not identified an exceptional or unusual clinical picture as a result of the aforementioned service-connected disabilities.  Nor is there any other aspect of any of the aforementioned service-connected disabilities that may be characterized as exceptional or unusual.

Accordingly, the record does not demonstrate any other reason why extraschedular ratings should be assigned.  As there is no factor which takes the disabilities outside the usual rating criteria, the Board has therefore determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In short, the evidence does not support the proposition that the Veteran's service-connected disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of extraschedular ratings under 38 C.F.R. § 3.321(b)(1). 



ORDER

The appeal of the claim of entitlement to an initial evaluation in excess of 10 percent for a right ankle disability is dismissed.  

Entitlement to an initial evaluation in excess of 10 percent for residuals of an excised calcified hematoma, right public rami, with history of myo-atrophy of the right hip is denied.

Entitlement to an initial evaluation in excess of 40 percent for prostatitis with urethritis and benign prostatic hyperplasia with nocturia is denied.

A 40 percent evaluation, but no higher, for residuals of right upper extremity cold exposure with Raynaud's syndrome, throughout the appeal period is granted.  

A 40 percent evaluation, but no higher, for residuals of left upper extremity cold exposure with Raynaud's syndrome, throughout the appeal period is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


